UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4719


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY D. EASTERLING, a/k/a Gary Easterling, a/k/a Gary Smith,
a/k/a Chew, a/k/a Black,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:13-cr-00114-1)


Submitted:   April 17, 2015                 Decided:   May 13, 2015


Before THACKER and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen C. Leckar, KALBIAN HAGERTY LLP, Washington, D.C., for
Appellant.   Joseph Franklin Adams, OFFICE OF THE UNITED STATES
ATTORNEY, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary D. Easterling (“Appellant”) appeals his conviction and

the 135-month sentence imposed by the district court following

his guilty plea to possession with intent to distribute heroin

in    violation      of    21    U.S.C.      §   841(a)(1)       (2012).         On       appeal,

Appellant’s         counsel      filed       a   brief        pursuant     to        Anders       v.

California,       386 U.S. 738    (1967),        asserting     that      he       found    no

meritorious         grounds      for    appeal.          Appellant       filed       a    pro     se

supplemental brief in which he alleged that trial counsel was

ineffective for failing to (1) adequately argue his Speedy Trial

Act    claims;      (2)   reserve       in   the      plea     agreement     his         right    to

appeal      the   district       court’s     denial       of    his   motion     to       dismiss

based on alleged Speedy Trial Act violations; and (3) challenge

the Government’s standing to prosecute because of irregularities

in    the   grand     jury      proceedings          before    counsel    advised          him    to

plead guilty.

       The Government has filed a motion to dismiss Appellant’s

appeal      based    on    the    appellate          waiver    provision     in       the     plea

agreement.        Neither Appellant nor his counsel oppose the motion.

We grant the Government’s motion.

       We review de novo a defendant’s waiver of appellate rights.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).

“A defendant may waive the right to appeal his conviction and

sentence so long as the waiver is knowing and voluntary.”                                        Id.

                                                 2
(internal quotation marks omitted).                    To determine whether the

waiver was knowing and voluntary, we look to the totality of the

circumstances.         See United States v. General, 278 F.3d 389, 400

(4th Cir. 2002).          “Generally, if a district court questions a

defendant regarding the waiver of appellate rights during the

Rule 11 colloquy and the record indicates that the defendant

understood the full significance of the waiver, the waiver is

valid.”    Copeland, 707 F.3d     at    528    (internal     quotation     marks

omitted).      Our review of the record leads us to conclude that,

under the totality of the circumstances, Appellant’s waiver of

appellate     rights     was    knowing       and    voluntary,     and   the    waiver

provision is therefore valid and enforceable.

      We   will     enforce    a   valid      waiver    so   long    as   “the   issue

appealed is within the scope of the waiver.”                    Copeland, 707 F.3d

at 528 (internal quotation marks omitted).                        We conclude that

all of the issues raised on appeal, other than the ineffective

assistance claims, fall within the scope of the appellate waiver

provision, as Appellant exempted from the waiver provision only

the   right    to    raise     ineffective      assistance       claims    on    direct

appeal.     Therefore, we grant the Government’s motion and dismiss

the   appeal      to    the    extent      that      Appellant      challenges     his

conviction     and     sentence     on     grounds      other     than    ineffective

assistance of counsel.



                                           3
      Turning to the ineffective assistance claims, we find that

the   record     does    not    conclusively            demonstrate       that    counsel’s

representation was deficient.                 See United States v. Galloway,

749 F.3d 238, 241 (4th Cir.), cert. denied, 135 S. Ct. 215

(2014); see also Strickland v. Washington, 466 U.S. 668, 688,

694   (1984).      Thus,       Appellant’s        claims     must    be    brought       in   a

motion filed pursuant to 28 U.S.C. § 2255 (2012).                          See Galloway,
749 F.3d at 241.           Accordingly, we decline to consider these

claims on direct appeal.

      In   accordance      with    Anders,         we    have   reviewed         the   entire

record and have found no unwaived and potentially meritorious

issues for review.         We therefore dismiss the appeal.                      This court

requires that counsel inform Appellant, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If Appellant requests that a petition be filed, but

counsel    believes      that     such    a       petition      would      be    frivolous,

counsel    may   move     in    this     court     for     leave    to     withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Appellant.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court     and     argument        would    not    aid    the

decisional process.

                                                                                  DISMISSED



                                              4